Case 1:19-cv-00276-PLM-RSK ECF No. 50-3, PageID.853 Filed 03/01/21 Page 1 of 2




                                  Exhibit 3

                     Billing Summary of Attorney’s Fees
     Case 1:19-cv-00276-PLM-RSK ECF No. 50-3, PageID.854 Filed 03/01/21 Page 2 of 2

Powers & Greengard
509 Franklin
Grand Haven, MI 49417 US
mgreengard@powersgreengard.com
powersgreengard.com

Statement
TO                                                      STATEMENT NO. 1090
David Werking                                                   DATE 03/01/2021
1715 E. Princeton Ave.
Muncie, IN 47303

DATE                     ACTIVITY                               AMOUNT         RECEIVED

06/03/2019               Invoice #1145                          4,504.91      4,504.91
06/03/2019               Credit Memo #1147                      -1,500.00     -1,500.00
07/01/2019               Invoice #1161                             62.50      62.50
09/03/2019               Invoice #1175                            825.00      825.00
10/01/2019               Invoice #1185                            581.25      581.25
12/02/2019               Invoice #1211                            125.00      125.00
10/09/2020               Invoice #1224                          1,218.75      1,218.75
02/28/2021               Invoice #1230                          8,702.41      0.00


                                                        TOTAL AMOUNT        TOTAL RECEIVED
                                                            $14,519.82             $5,817.41
